UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):September 23, 2010 LEE ENTERPRISES, INCORPORATED (Exact name of Registrant as specified in its charter) Commission File Number 1-6227 Delaware (State of Incorporation) 42-0823980 (I.R.S. Employer Identification No.) 201 N. Harrison Street, Davenport, Iowa52801 (Address of Principal Executive Offices) (563) 383-2100 Registrant's telephone number, including area code Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On September 23, 2010, the Board of Directors of Lee Enterprises, Incorporated (the “Company”) elected Brent Magid to the Company’s Board of Directors for a term expiring at the Company’s 2012 Annual Meeting of Stockholders. Mr. Magid is the Chief Executive Officer of Frank N. Magid Associates, a media advisory firm. A copy of the Company’s News Release announcing Mr. Magid’s election and background is furnished as an exhibit to this Form 8-K. Item9.01 Financial Statements and Exhibits. (d) Exhibits 99.1 Lee Enterprises, Incorporated News Release SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. LEE ENTERPRISES, INCORPORATED Date:September 23, 2010 By: Carl G. Schmidt Vice President, Chief Financial Officer, and Treasurer INDEX TO EXHIBITS Exhibit No. Description Lee Enterprises, Incorporated News Release 2
